DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: IDs filed on 11/30/2020 and 01/18/2022 to application filed on 11/30/2020 which is a continuation of application 15/955,297 filed on 04/17/2018 now US patent 10,853,911.
Claims 1-15 are pending in this case.  Claims 1, 6 and 11 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 and 01/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 8 and 13, these claims recite “determining the active user for the automated assistant based on the gesture data” (line 6 of claims 3, 6 and 13) renders the claims are vague, since an automated assistant is not disclosed before.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4, 9 and 14, these claims recite “the sensor data or the additional the gaze of the given user (lines 1-3 of claims 4, 9 and 14) renders the claims are vague, since a gaze is not disclosed before. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 5, 10 and 15 are rejected for fully incorporating the dependencies of their base.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnell, US 9,588,408 provided in IDs filed on 11/30/2020.
Regarding independent claim 1, Linnell teaches a method implemented by one or more processors, the method comprising:
identifying a plurality of users that are in an environment with a computing device, where an automated assistant client is associated with the computing device (Linnell; 
determining, using sensor data from at least one sensor accessible to the computing device, that a given user, of the plurality of users, is an active user for the automated assistant client (Linnell, col.3, lines 58-65; via sensor data, determining a viewer moves closer to a projection surface); 
determining a pose of the given user, wherein determining the pose is based on the sensor data or additional sensor data from at least one additional sensor accessible to the computing device (Linnell, col.5, line 34 – col.6, line 45; col.6, line 66 – col.7, line 8; determining the viewer’s pose based on the viewer’s location and gaze);
identifying, by the automated assistant client, a base image for rendering to the given user via one or more output devices accessible to the automated assistant client (Linnell, col.3, lines 25-55; col. 7, lines 9-44; col.8, lines 9-32; based on the viewer’s pose, automatically identifying image for adjusting and displaying in different resolution or size); and
based on the determining the given user is the active user, tailoring rendering of output to the pose of the given user, the output including the base image or a transformed image that is a transformation of the base image (Linnell, col.3, lines 25-65; col. 7, lines 9-44; col.8, lines 9-32; based on the viewer’s pose, projecting the image with higher resolution or different size onto projection surface).
Regarding claim 2, which is dependent on claim 1, Linnell teaches wherein the one or more output devices accessible to the automated assistant client is a projector, and further comprising: causing, based on one or more output parameters, the projector to project the output onto a surface (Linnell, col.8, lines 9-34; based on the viewer’s pose, projecting the image with higher resolution or different size onto projection surface).
Regarding claim 3, which is dependent on claim 1, Linnell teaches wherein the at least one sensor accessible to the computing device includes a presence sensor, and wherein determining, using the sensor data from the at least one sensor accessible to the computing device, that the given user is the active user for the automated assistant client comprises: identifying gesture data captured using the presence sensor; and determining the active user for the automated assistant based on the gesture data (Linnell, col.3, lines 25-65; determining viewer moves close enough to projector surface or turns his/her head in order to adjust the projected image)
Regarding claim 4, which is dependent on claim 1, Linnell teaches wherein the sensor data or the additional sensor data from at least one additional sensor accessible to the computing device is gaze data that identifies the gaze of the given user, and wherein determining the pose of the active user comprises: determining the pose of the active user based on the gaze data (Linnell, col.3, lines 43-57; col.6, lines 5-28; determining viewer pose based on the viewer’s gaze data).
Regarding claim 5, which is dependent on claim 4, Linnell teaches wherein, based on the determining the given user is the active user, tailoring rendering of output to the pose of the given user, the output including a base image or a transformed image that is a transformation of the base image comprises: tailoring rendering of the output to the pose of the given user, based on the gaze data that identifies the gaze of the given user (Linnell, col.3, lines 43-65; col.8, lines 9-32; adjusting the projected image based on viewer’s gaze data).
Claims 6-10 are for a computing device comprising, one or more processors, one or more sensors; and memory configured to store instructions that, when executed by the one or more processors cause the one or more processors to perform operations performing the method of claims 1-5 respectively, and are rejected under the same rationale.
Claims 11-15 are for a non-transitory computer readable storage medium configured to store instructions that when executed by one or more processors to perform the method of claims 1-5 respectively, and are rejected under the same rationale.

Claims 1, 3, 6, 8, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summers, US 20150242920.
Regarding independent claim 1, Summers teaches a method implemented by one or more processors, the method comprising:
identifying a plurality of users that are in an environment with a computing device, where an automated assistant client is associated with the computing device (Summers, figures 3, 6; [0043], [0086]-[0087]; identifying users 45 and 57 with a display system, wherein input devices, smartphone, portable tablet, and laptop are associated to with the display system); 
determining, using sensor data from at least one sensor accessible to the computing device, that a given user, of the plurality of users, is an active user for the automated assistant client (Summers, figures 5-6, users 45 and 57; [0015], [0060], [0077]-[0084], [0087]; determining a first user interacts, via movement, gesture or voice command, with an object on a first display in order to simulate the object; or identifying a second user moves forward to the first display); 
determining a pose of the given user, wherein determining the pose is based on the sensor data or additional sensor data from at least one additional sensor accessible to the computing device (Summers, [0081]-[0083]; determining first user’s arm movement and user physical moving position data in order to send such data to render processor to simulate the object; or determining the second user’s position relative to the first display);
identifying, by the automated assistant client, a base image for rendering to the given user via one or more output devices accessible to the automated assistant client (Summers, [0077]-[0084], [0102]; identifying and simulating the object for displaying to the first user; or second user transfers an image for update the simulated object on first display); and
based on the determining the given user is the active user, tailoring rendering of output to the pose of the given user, the output including the base image or a transformed image that is a transformation of the base image (Summers, [0077]-[0084], [0102]-[0103]; displaying simulated objects on the first display corresponding to the first user’s gestures/commands; or updating simulated object on the second display corresponding to the second user’s position).
Regarding claim 3, which is dependent on claim 1, Summers teaches wherein the at least one sensor accessible to the computing device includes a presence sensor, and wherein determining, using the sensor data from the at least one sensor accessible to the computing device, that the given user is the active user for the automated assistant client comprises: identifying gesture data captured using the presence sensor; and determining the active user for the automated assistant based on the gesture data (Summers, [0077]-[0084], [0102]-[0103]; capturing first user’s gesture or second user’s position).
Claims 6, 8 are for a computing device comprising, one or more processors, one or more sensors; and memory configured to store instructions that, when executed by the one or more processors cause the one or more processors to perform operations performing the method of claims 1, 3 respectively, and are rejected under the same rationale.
Claims 11, 13 are for a non-transitory computer readable storage medium configured to store instructions that when executed by one or more processors to perform the method of claims 1, 3 respectively, and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7, 9-10, 12, 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Summers, US 20150242920 as applied to claim 1 above, and further in view of Linnell, US 9,588,408 provided in IDs filed on 11/30/2020.
Regarding claim 2, which is dependent on claim 1, Linnell teaches wherein the one or more output devices accessible to the automated assistant client is a projector, and further comprising: causing, based on one or more output parameters, the projector to project the output onto a surface (Linnell, col.8, lines 9-34; based on the viewer’s pose, projecting the image with higher resolution or different size onto projection surface).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Linnell’s teaching and Summers’ teaching to include causing, based on one or more output parameters, the projector to project the output onto a surface, since the combination would have presented the simulated image on a large surface by the projector. 
Regarding claim 4, which is dependent on claim 1, Linnell teaches wherein the sensor data or the additional sensor data from at least one additional sensor accessible to the computing device is gaze data that identifies the gaze of the given user, and wherein determining the pose of the active user comprises: determining the pose of the active user based on the gaze data (Linnell, col.3, lines 43-57; col.6, lines 5-28; determining viewer’s pose based on the viewer’s gaze data).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Linnell’s teaching and Summers’ teaching to include determining the pose of the active user based on the gaze data that identifies the gaze of the given user, since the combination would have presented the simulated image based on viewer’s gaze data besides viewer’s gestures.
Regarding claim 5, which is dependent on claim 4, Linnell teaches wherein, based on the determining the given user is the active user, tailoring rendering of output to the pose of the given user, the output including a base image or a transformed image that is a transformation of the base image comprises: tailoring rendering of the output to the pose of the given user, based on the gaze data that identifies the gaze of the given user (Linnell, col.3, lines 43-65; col.8, lines 9-32; adjusting the projected image based on viewer’s gaze data).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Linnell’s teaching and Summers’ teaching to include tailoring rendering of the output to the pose of the given user, based on the gaze data that identifies the gaze of the given user, since the combination would have presented the simulated image based on viewer’s gaze data besides viewer’s gestures.
Claims 7, 9-10 are for a computing device comprising, one or more processors, one or more sensors; and memory configured to store instructions that, when executed by the one or more processors cause the one or more processors to perform operations performing the method of claims 2, 4-5 respectively, and are rejected under the same rationale.
Claims 12, 14-15 are for a non-transitory computer readable storage medium configured to store instructions that when executed by one or more processors to perform the method of claims 2, 4-5 respectively, and are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9-12, 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 of U.S. Patent No.10,853,911 in view of Linnell, US 9,588,408 provided in IDs filed on 11/30/2020.
Regarding claims 1-2, 4-5 of the instant application, claims 13, 17, 15, 15 of the ‘408 respectively teaches all limitations of claims 1, 2, 4-5 of the instant application. 
Claims 6-7, 9-10 are for a computing device comprising, one or more processors, one or more sensors; and memory configured to store instructions that, when executed by the one or more processors cause the one or more processors to perform operations performing the method of claims 1-2, 4-5 respectively, and are rejected under the same rationale.
Claims 11-12, 14-15 are for a non-transitory computer readable storage medium configured to store instructions that when executed by one or more processors to perform the method of claims 1-2, 4-5 respectively, and are rejected under the same rationale.
Claims 3, 8, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 of U.S. Patent No.10,853,911 in view of Linnell, US 9,588,408 provided in IDs filed on 11/30/2020.
Regarding claim 3 of the instant application, claims 13 of the ‘408 does not teach limitations of claim 3 of the instant application, however Linnell teaches wherein the at least one sensor accessible to the computing device includes a presence sensor, and wherein determining, using the sensor data from the at least one sensor accessible to the computing device, that the given user is the active user for the automated assistant client comprises: identifying gesture data captured using the presence sensor; and determining the active user for the automated assistant based on the gesture data (Linnell, col.3, lines 25-65; determining viewer moves close enough to projector surface or turns his/her head in order to adjust the projected image)
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Linnell’s teaching and the ‘408’s teaching to include identifying gesture data captured using the presence sensor; and determining the active user for the automated assistant based on the gesture data, since the combination would have facilitated the determining of  viewer’s pose when the viewer moves as Linnell disclosed.
Claim 8 is for a computing device comprising, one or more processors, one or more sensors; and memory configured to store instructions that, when executed by the one or more processors cause the one or more processors to perform operations performing the method of claim 3 and is rejected under the same rationale.
Claim 13 is for a non-transitory computer readable storage medium configured to store instructions that when executed by one or more processors to perform the method of claim 3 and is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al., US 20210042974, [0127] teaches projector to project output onto a screen.
Arora et al., US 20210150670, [0076], teaches output devices includes a display device, such as a monitor or projector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177